HENDRY, Judge,
dissents.
I respectfully dissent from that portion of the majority opinion which holds that appellant Roth is not entitled to recover the $70,000 awarded as attorney’s fees for “services performed for the estate for administrative duties and Jefferson National Bank.” The order appealed reflects the evidentiary basis relied upon by the court in making the attorney’s fee award: “the testimony on the fees hearing, the detailed time records submitted by Mr. Roth, and the court’s own knowledge gained from the trial of this matter.” In view of this proper evidentiary basis and the trial court’s further findings that “[e]ven additional hearings and testimony would not make it possible to completely define the relative portions of the work performed and the fee earned,” and “a reasonable fee for services performed for the estate for administrative duties and Jefferson National Bank is in the amount of $70,000.00[,]” I would affirm the fee award.
I concur in the holding of the majority as to the remainder of the opinion.